
	
		II
		111th CONGRESS
		1st Session
		S. 772
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Bond (for himself,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Grassley,
			 Mr. Specter, Mr. Brownback, Ms.
			 Murkowski, Mrs. McCaskill,
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To enhance benefits for survivors of certain former
		  members of the Armed Forces with a history of post-traumatic stress disorder or
		  traumatic brain injury, to enhance availability and access to mental health
		  counseling for members of the Armed Forces and veterans, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Honor Act of
			 2009.
		2.Scholarship
			 program for veterans for pursuit of graduate and post-graduate degrees in
			 behavioral health sciences
			(a)Scholarship
			 program
				(1)ProgramThe
			 Secretary of Veterans Affairs shall carry out a program to provide scholarships
			 to qualifying veterans for pursuit of a graduate or post-graduate degree in
			 behavioral health sciences.
				(2)DesignationThe
			 program carried out under this section shall be known as the Department
			 of Veterans Affairs HONOR Scholarship Program (in this section referred
			 to as the scholarship program).
				(b)Qualifying
			 veteransFor purposes of this section, a qualifying veteran is
			 any veteran who—
				(1)during service on
			 active duty in the Armed Forces, participated for such period as the Secretary
			 of Veterans Affairs, in consultation with the Secretary of Defense, shall
			 specify for purposes of the scholarship program in a theater of combat or
			 during a contingency operation overseas;
				(2)was retired,
			 discharged, separated, or released from service in the Armed Forces on or after
			 a date (not earlier than August 2, 1990) specified by the Secretary of Defense
			 for purposes of the scholarship program;
				(3)at the time of
			 the submittal of an application to participate in the scholarship program,
			 holds an undergraduate or graduate degree, as applicable, from an institution
			 of higher education that qualifies the veteran for pursuit of a graduate or
			 post-graduate degree in behavioral sciences; and
				(4)meets such other
			 qualifications as the Secretary of Veterans Affairs may establish for purposes
			 of the scholarship program.
				(c)ApplicationEach
			 qualifying veteran seeking to participate in the scholarship program shall
			 submit to the Secretary of Veterans Affairs an application therefor setting
			 forth such information as the Secretary shall specify for purposes of the
			 scholarship program.
			(d)AgreementEach
			 qualifying veteran selected by the Secretary of Veterans Affairs for
			 participation in the scholarship program shall enter into an agreement with the
			 Secretary regarding participation in the scholarship program. The agreement
			 shall contain such terms and conditions as the Secretary shall specify for
			 purposes of the scholarship program.
			(e)Scholarships
				(1)In
			 generalThe Secretary of Veterans Affairs shall provide to each
			 qualifying veteran who enters into an agreement under subsection (d) a
			 scholarship for such number of academic years as the Secretary shall specify in
			 the agreement for pursuit of a graduate or post-graduate degree in behavioral
			 health sciences at an institution of higher education offering such degree that
			 is approved by the Secretary for purposes of the scholarship program.
				(2)ElementsThe
			 scholarship provided a qualifying veteran for an academic year shall consist of
			 payment of the following:
					(A)Tuition of the
			 qualifying veteran for pursuit of the graduate or post-graduate degree
			 concerned in the academic year.
					(B)Reasonable
			 educational expenses of the qualifying veteran (including fees, books, and
			 laboratory expenses) in pursuit of such degree in the academic year.
					(C)A stipend in
			 connection with the pursuit of such degree in the academic year in such amount
			 as the Secretary shall specify in the agreement of the qualifying veteran under
			 subsection (d).
					(f)Obligated
			 serviceEach qualifying veteran who participates in the
			 scholarship program shall, after completion of the graduate or post-graduate
			 degree concerned and as jointly provided by the Secretary of Veterans Affairs
			 and the Secretary of Defense in the agreement of such qualifying veteran under
			 subsection (d), perform service as follows:
				(1)Such service for
			 the Department of Veterans Affairs in connection with the furnishing of mental
			 health services to veterans, and for such period, as the Secretary of Veterans
			 Affairs shall specify in the agreement.
				(2)Such service for
			 the Department of Defense in connection with the furnishing of mental health
			 services to members of the Armed Forces, and for such period, as the Secretary
			 of Veterans Affairs shall, in consultation with the Secretary of Defense,
			 specify in the agreement.
				(3)Such combination
			 of service described by paragraphs (1) and (2), and for such period, as the
			 Secretary of Veterans Affairs shall, in consultation with the Secretary of
			 Defense, specify in the agreement.
				(g)Breach of
			 agreementEach qualifying veteran participating in the
			 scholarship who fails to complete satisfactorily the terms of the agreement of
			 such qualifying veteran under subsection (d), whether through failure to obtain
			 the graduate or post-graduate degree concerned or failure to perform service
			 required of the qualifying veteran under subsection (f), shall be liable to the
			 United States in such form and manner as the Secretary of Veterans Affairs
			 shall, in consultation with the Secretary of Defense, specify in the
			 agreement.
			(h)Contingency
			 operation definedIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
			3.Program of
			 employment, training, and deployment of former members of the Armed Forces with
			 combat experience as psychiatric technicians and nurses for members of the
			 Armed Forces in deployment
			(a)Program
			 requiredThe Secretary of Defense shall carry out a program to
			 employ and train qualifying former members of the Armed Forces as psychiatric
			 technicians and nurses of the Department of Defense for the provision of mental
			 health counseling and services to members of the Armed Forces who are deployed
			 to a combat zone.
			(b)Qualifying
			 former members of the Armed ForcesFor purposes of this section,
			 a qualifying former member of the Armed Forces is any member who—
				(1)during service on
			 active duty in the Armed Forces, participated for such period as the Secretary
			 shall specify for purposes of the program in a theater of combat or during a
			 contingency operation overseas;
				(2)was retired,
			 discharged, separated, or released from service in the Armed Forces on or after
			 a date (not earlier than August 2, 1990) specified by the Secretary for
			 purposes of the program; and
				(3)meets such other
			 qualifications as the Secretary may establish for purposes of the
			 program.
				(c)Employment and
			 training
				(1)EmploymentEach
			 qualifying former member of the Armed Forces selected by the Secretary for
			 participation in the program may be employed by the Secretary as a civilian
			 employee of the Department of Defense for such minimum period as the Secretary
			 considers appropriate for purposes of the program.
				(2)TrainingEach
			 qualifying former member of the Armed Forces employed by the Secretary under
			 paragraph (1) shall be provided such training in the provision of mental health
			 counseling and services to members of the Armed Forces deployed to a combat
			 zone as the Secretary determines appropriate in order to qualify such former
			 member to serve as a psychiatric technician or nurse, as applicable, of the
			 Department of Defense for the provision of such counseling and services to such
			 members of the Armed Forces.
				(3)ServiceUpon
			 the successful completion by a qualifying former member of the Armed Forces of
			 training provided under paragraph (2), the Secretary shall require the former
			 member, as a psychiatric technician or nurse (as applicable) of the Department
			 of Defense, to provide such mental health counseling and services to members of
			 the Armed Forces deployed to a combat zone as the Secretary considers
			 appropriate.
				(4)Deployment to
			 combat zoneEach qualifying former member of the Armed Forces
			 serving as a psychiatric technician or nurse of the Department of Defense under
			 paragraph (3) shall agree, as a condition of participation in the program, to
			 deploy to a combat zone to perform service as a psychiatric technician or
			 nurse, as the case may be, for members of the Armed Forces deployed to the
			 combat zone for such period (if any), and under such terms and conditions, as
			 the Secretary determines appropriate.
				(d)Contingency
			 operation definedIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
			4.Restoration of
			 authority of Vets Centers to provide referral and other assistance upon request
			 to former members of the Armed Forces not authorized counselingSection 1712A of title 38, United States
			 Code, is amended—
			(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
			(2)by inserting after subsection (b) the
			 following new subsection (c):
				
					(c)Upon receipt of a
				request for counseling under this section from any individual who has been
				discharged or released from active military, naval, or air service but who is
				not otherwise eligible for such counseling, the Secretary shall—
						(1)provide referral
				services to assist such individual, to the maximum extent practicable, in
				obtaining mental health care and services from sources outside the Department;
				and
						(2)if pertinent,
				advise such individual of such individual’s rights to apply to the appropriate
				military, naval, or air service, and to the Department, for review of such
				individual’s discharge or release from such
				service.
						.
			5.Eligibility of
			 members of the Armed Forces for counseling and related mental health services
			 through Vet centers
			(a)EligibilitySection 1712A of title 38, United States
			 Code, as amended by section 4, is further amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(2)by inserting
			 after subsection (e) the following new subsection (f):
					
						(f)(1)The Secretary shall,
				upon the request of a member of the Armed Forces, furnish the member through a
				center the following:
								(A)In the case of a member of a regular
				component of the Armed Forces, mental health services authorized to be provided
				under this section.
								(B)In the case of a member of a reserve
				component of the Armed Forces, readjustment counseling and related mental
				health services authorized to be provided under this section, including
				readjustment counseling to assist the member in reintegrating into civilian
				life after demobilization from active duty in the Armed Forces.
								(2)Any general mental and psychological
				assessment furnished a member under this subsection shall include such
				criteria, and be performed in such manner and with such protections for the
				member, as the Secretary and the Secretary of Defense shall jointly prescribe
				for purposes of this subsection.
							(3)(A)In the event a
				physician, psychologist, or other counselor furnishing counseling or mental
				health services to a member under this subsection determines that the member
				may be a danger to the member or others, the physician, psychologist, or
				counselor, as the case may be, shall notify an appropriate official of a
				military medical treatment facility designated in the procedures under
				subparagraph (C) of the determination.
								(B)An official receiving a notification
				under subparagraph (A) with respect to a member shall transmit the notification
				to an appropriate officer in the chain of command of the member, as designated
				in the procedures under subparagraph (C).
								(C)The Secretary and the Secretary of
				Defense shall jointly prescribe procedures for notifications under this
				paragraph. The procedures shall include the following:
									(i)A designation of the military medical
				treatment facilities to which notice with respect to members is to be submitted
				under subparagraph (A).
									(ii)A specification of the officers who
				shall constitute appropriate officers in the chain of command of a member for
				purposes of the transmittal of notice under subparagraph (B).
									(4)The Secretary shall carry out this
				subsection pursuant to a memorandum of understanding jointly entered into by
				the Secretary and the Secretary of
				Defense.
							.
				(b)Outreach on
			 eligibilitySubsection (g) of such section 1712A, as redesignated
			 by subsection (a)(1), is further amended by inserting and members of the
			 Armed Forces after veterans.
			6.Treatment of suicides
			 of certain former members of the Armed Forces as deaths in line of duty for
			 purposes of eligibility of survivors for certain benefits
			(a)Treatment as
			 death in line of duty of suicides of certain former members of the Armed
			 ForcesThe suicide of a former member of the Armed Forces
			 described in subsection (b) that occurs during the two-year period beginning on
			 the date of the separation or retirement of the former member from the Armed
			 Forces shall be treated as a death in line of duty of a member of the Armed
			 Forces on active duty in the Armed Forces for purposes of the eligibility of
			 the survivors of the former member for the benefits described in subsection
			 (c).
			(b)Covered former
			 members of the Armed ForcesA former member of the Armed Forces
			 described in this subsection is any former member of the Armed Forces with a
			 medical history of a combat-related mental health condition or Post Traumatic
			 Stress Disorder (PTSD) or Traumatic Brain Injury (TBI).
			(c)Covered
			 benefitsThe benefits described in this subsection are the
			 benefits as follows:
				(1)Burial
			 benefits.
				(2)Benefits under
			 the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United
			 States Code.
				(3)Benefits under
			 the laws administered by the Secretary of Veterans Affairs.
				(4)Benefits under
			 the Social Security Act.
				(d)Dates for
			 purposes of certain determinations
				(1)Date of
			 deathExcept as provided in paragraph (2), for purposes of the
			 benefits under this section, the date of death of a former member of the Armed
			 Forces described by subsection (a) shall be the date of the separation or
			 retirement of the former member from the Armed Forces.
				(2)Date for nature
			 of eligibilityIn determining the scope and nature of the
			 entitlement a survivor of a former member of the Armed Forces described by
			 subsection (a) to benefits under this section, the date of death of the former
			 member shall be the date of the suicide of the former member.
				(e)Refund of
			 reduction in retired pay under SBPAny reduction in the retired
			 pay of a former member of the Armed Forces described by subsection (a) under
			 the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United
			 States Code, during the period beginning on the date of the retirement of the
			 former member from the Armed Forces and ending on the date of the suicide of
			 the former member shall be refunded to the surviving spouse or children, as
			 applicable, of the former member.
			7.Annual reports
			 on effectiveness of mental health training and related counseling under
			 reintegration programs for members of the Armed Forces and veterans
			(a)Annual
			 assessmentsNot later than 18
			 months after the date of the enactment of this Act, and annually thereafter,
			 the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 conduct a review and assessment of the programs of the Department of Defense
			 and the Department of Veterans Affairs for the reintegration of members of the
			 Armed Forces and veterans into civilian life after retirement, discharge, or
			 release from the Armed Forces in order to assess the extent of the
			 effectiveness of the mental health resiliency training and transition
			 counseling provided to members of the Armed Forces, veterans, and their
			 families under such programs both before and after retirement, discharge, or
			 release from the Armed Forces.
			(b)ReportsThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit
			 to Congress a report on each review and assessment conducted under subsection
			 (a). Each report shall set forth the results of the review and assessment
			 concerned and shall include such recommendations for legislative or
			 administrative action as the Secretary of Defense with respect to Department of
			 Defense programs, the Secretary of Veterans Affairs with respect to Department
			 of Veterans Affairs programs, or the Secretary of Defense and the Secretary of
			 Veterans Affairs jointly consider appropriate.
			
